Citation Nr: 1621618	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-12 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of a ganglion cyst of the left wrist. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 






INTRODUCTION

The appellant served on active duty for training from January 1986 to May 1986.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The record before the Board consists entirely of the appellant's electronic records within Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  In an unappealed May 2009 rating decision, the RO denied the appellant's claim of entitlement to service connection for ganglion cyst removal of the left wrist and properly notified the appellant.  

2.  The evidence added to the record subsequent to the May 2009 rating decision is cumulative or duplicative of the evidence previously or record or does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.   


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of a ganglion cyst of the left wrist.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with all required notice by correspondence sent in March 2013, prior to the initial adjudication of the claim to reopen. 

Regarding VA's duty to assist, the appellant's service treatment records, VA outpatient treatment records, and private treatment records are of record.  Neither she nor her representative has identified any outstanding, existing evidence that could be obtained to substantiate her claim to reopen.  The Board is also unaware of any such evidence.  Although the appellant was not provided a VA examination and no medical opinion was obtained in response to her claim to reopen, VA is not required to provide a VA examination or obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4). 

In sum, the Board also is satisfied that VA has complied with its duty to assist the appellant in the development of the facts pertinent to her claim to reopen.  

Accordingly, the Board will address the merits of the claim to reopen.

II.  Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

III.  Factual Background and Analysis

The RO denied service connection for ganglion cyst removal of the left wrist in a May 2009 rating decision.  The appellant was notified of the denial and of her right to appeal the decision by a letter dated in June 2009.  She did not appeal the denial or submit any additional pertinent evidence within the appeal period.  

In September 2012, the appellant submitted a statement requesting that the claim of entitlement to service connection for ganglion cyst removal of the left wrist be reopened. 

The pertinent evidence of record in May 2009 consisted of the appellant's statement, a Form DD 214, a formal finding of unavailability of service treatment records for her period of active duty for training, verification of service dated in March 2009, National Guard service treatment records, service personnel records, and a private opinion from D.S., D.O., dated in February 2009.  

The appellant's statement indicates that she injured her left wrist during service in October 1992.  The DD-214 shows that the appellant was on active duty for training from January 10, 1986, to May 26, 1986.  The January 2009 formal finding of unavailability memorandum indications that the appellant's active duty service treatment records for the period of January 10, 1986, to May 26, 1986, were unavailable for review.  The March 2009 verification of service demonstrates that the appellant did not have any additional active duty or active duty for training service.  The National Guard service treatment records note that the appellant reported a ganglion cyst since October 1992.  The opinion from D.S., D.O. indicates that the appellant had a ganglion cyst on the left wrist in October 1992 that was "more likely than not" aggravated by physical activities, such as push-ups.   

The pertinent evidence received after the prior denial consists of statements from the appellant indicating that the left wrist disability is a result of an in-service injury that occurred in October 1992, State National Guard service records, to include a certification of service from November 23, 1992, through September 15, 1993, minutes from the State Active Duty Medical Review Board, State of Florida Department of Military Affairs, Office of the Adjutant General dated in October 1992 indicating a wrist injury during State active duty for special work, and a treatment record dated in September 1993 noting a ganglion cyst.  She also submitted an opinion from D.S., D.O. dated in February 2009, indicating that the appellant had a ganglion cyst on her left wrist in October 1992 that was "more likely than not" aggravated by physical activities, such as push-ups.  

The statements from the appellant are similar to statements of the appellant recorded in the evidence of record at the time of the prior denial.  Her statements are essentially cumulative in nature, as they note that she injured her wrist during October 1992, a period of State active duty service, not during a period of Federal active duty service or active duty for training service.  Therefore, the appellant statements are not new or material.  Likewise, the National Guard records demonstrate a wrist injury during a period of State active service.  Finally, the opinion from D.S., D.O. dated in February 2009 is duplicative, as it was of record and considered at the time of the prior denial.  

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See, Shade, supra.  Thus, the Board finds that new and material evidence has not been submitted, and reopening of the claim is not in order.


ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim for service connection for residuals of a ganglion cyst of the left wrist is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


